Opinion issued September 15, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00735-CV
———————————
IN RE MICHAEL ROBINSON, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Michael Robinson, challenges the trial court’s temporary injunction
staying the foreclosure sale of a certain parcel of real property located in
Brazoria County.[1]  
          We deny the petition for writ of mandamus.  We dismiss
relator’s motion for emergency relief as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 




[1]
          The underlying case is William Cason, et al. v. Michael Robinson,
et al., No. 59473, in the 23rd District Court of Brazoria County, Texas,
the Honorable Ben Hardin presiding.